  8:19-cv-00083-RGK-PRSE Doc # 23 Filed: 05/26/20 Page 1 of 3 - Page ID # 80



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT GARZA,

                   Petitioner,                              8:19CV83

      vs.
                                               MEMORANDUM AND ORDER
DONALD KLEINE,              and    DOUG
PETERSON,

                   Respondents.


     This matter is before the court on Plaintiff’s Notice of Appeal (filing no. 16)
and Motion for Leave to Proceed in Forma Pauperis on Appeal (filing no. 21).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs t o
pay the full amount of the court’s $505.00 appellate filing fee by making m onthly
payments to the court, even if the prisoner is proceedin g in forma pauperis. 28
U.S.C. § 1915(b). The PLRA “makes prisoners responsible for their filing fees t h e
moment the prisoner brings a civil action or files an appeal.” Jackson v. N.P.
Dodge Realty Co., 173 F. Supp. 2d 951, 952 (D. Neb. 2001) (cit in g In re Tyler,
110 F.3d 528, 529-30 (8th Cir. 1997)). The appellate filin g fee is assessed wh en
the district court receives the prisoner’s notice of appeal. Henderson v. Norris, 129
F.3d 481, 485 (8th Cir. 1997).

       Plaintiff must pay an initial partial filing fee in the amount of 20 percen t of
the greater of Plaintiff’s average monthly account balance or average monthly
deposits for the six months preceding the filing of the notice of appeal. See 28
U.S.C. § 1915(b)(1). Accordingly, based on the records before the court, the initial
partial filing fee is $37.63, based on average monthly deposits of $188.13. (See
Filing No. 22.)
  8:19-cv-00083-RGK-PRSE Doc # 23 Filed: 05/26/20 Page 2 of 3 - Page ID # 81



       In addition to the initial partial filin g fee, Plaintiff m ust “m ake m onthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on t he prisoner’s
institution to collect the additional monthly payments an d forward t hem t o t he
court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percen t of t h e preceding
      month’s income credited to the prisoner’s account. The agency having
      custody of the prisoner shall forward payments from t he prisoner’s
      account to the clerk of the court each time the amount in t he account
      exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filin g
fee, the remaining installments shall be collected pursuant to this procedure.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(filing no. 21) is granted.

      2.    Plaintiff shall pay an initial partial filing fee of $37.63 within 30 days
unless an enlargement of time is granted in response to a written motion.

       3.     After payment of the initial partial filing fee, Plaintiff’s in stitution
shall collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and shall forward those installments to the court.

     4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution.




                                          2
8:19-cv-00083-RGK-PRSE Doc # 23 Filed: 05/26/20 Page 3 of 3 - Page ID # 82



   Dated this 26th day of May, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       3
